                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Mark Edwin Sizemore,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00297-MOC
                                       )
                 vs.                   )
                                       )
   Commissioner of Social Security,    )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 16, 2021 Order.

                                               September 16, 2021




        Case 1:20-cv-00297-MOC Document 15 Filed 09/16/21 Page 1 of 1
